IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00386-CR
 
Elzie Bell,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
Navarro County, Texas
Trial Court No. 60358
 

ORDER

 
Appellant’s brief was originally due on
or before February 19, 2010.  In a letter dated February 26, 2010, the Court
provided notice that unless a brief or satisfactory response was received
within 14 days, the Court must abate the appeal and order the trial court to
immediately conduct a hearing pursuant to Rule of Appellate Procedure
38.8(b)(2, 3).  Neither Appellant’s brief nor a satisfactory response has been
filed.
The Court abates this cause to the trial
court with instructions to hold a hearing to determine: (1) why a proper brief
has not been filed on Appellant’s behalf; (2)
whether Appellant’s attorney
has abandoned the appeal; and (3) whether Appellant is receiving effective
assistance of counsel.  See Tex.
R. App. P. 38.8(b)(2).
The trial court shall conduct the
hearing within fourteen (14) days after the date of this order.  The trial
court clerk and court reporter shall file supplemental records within
twenty-eight (28) days after the date of this order.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
abated
Order
issued and filed March 31, 2010
Do
not publish